OPINION OF THE COURT
Read, J.
Defendants Gregory and Marina Tomchinsky own a residential apartment at 200 Riverside Boulevard at Trump Place, a 47-story building located in Manhattan, which is organized as a condominium (see Real Property Law art 9-B [Condominium Act]). The other defendants in this action are the condominium; its Board of Managers (the Board), the entity responsible for the building’s day-to-day operation and management; and the Trump Corporation (Trump), the Board’s managing agent (collectively, the condominium defendants).
In 2007, the Tomchinskys sought to renovate their apartment before moving in. The Board approved the project, as required by the condominium’s bylaws, subject to the terms and conditions of an Alteration Agreement entered into by Mr. Tomchinsky, as unit owner,1 and the Board, as agent for the building’s other unit owners.2 The Tomchinskys hired defendant YZ Remodeling, Inc. (YZ) to perform the work. Plaintiff Aleksey Guryev, an employee of YZ, was allegedly injured while using a nail gun to install base moldings in the apartment when a nail ricocheted and struck his eye.
This action against the condominium defendants, as well as the Tomchinskys and YZ, followed in December 2008. Plaintiff asserted causes of action to recover damages for common-law negligence and violations of Labor Law §§ 200 and 241 (6). He based his claim under section 241 (6) on Industrial Code rule *19823-1.8 (a) (12 NYCRR 23-1.8 [a]), alleging that YZ failed to supply him with eye protection.3 All defendants answered; the Tomchinskys and the condominium defendants cross-claimed for indemnification from the other defendants.
YZ moved for summary judgment dismissing the complaint insofar as asserted against it, based upon the exclusive remedy afforded plaintiff under the Workers’ Compensation Law, and Guryev cross-moved for summary judgment on the issue of liability on his cause of action alleging a violation of Labor Law § 241 (6). The condominium defendants also cross-moved, asking for summary judgment dismissing the complaint and all cross-claims insofar as asserted against them. Supreme Court denied the motion and cross motions on the ground there were issues of fact; the condominium defendants appealed, and Guryev cross-appealed.4
The Appellate Division reversed the order insofar as appealed from by the condominium defendants, granted their cross motion for summary judgment and otherwise affirmed (87 AD3d 612 [2d Dept 2011]).5 The court held that the condominium defendants were entitled to summary judgment because they “were not entities which ha[d] an interest in the property and who fulfilled the role of owner by contracting to have work performed for [their] benefit” (id. at 614 [internal quotation marks omitted]). The court reasoned that these defendants “did not determine which contractors to hire, and were not in a position to control the renovation work or to insist that proper safety practices were followed” (id.). We granted Guryev permission to appeal (18 NY3d 802 [2011]), and now affirm.
Labor Law § 241 (6) generally requires “owners and contractors and their agents for such work, except owners of one and two-family dwellings who contract for but do not direct or control the work,”6 to “provide reasonable and adequate protection and safety” for workers and to comply with specific safety *199rules promulgated by the Commissioner of the Department of Labor. The duty to comply with the Commissioner’s safety rules, which are set out in the Industrial Code (12 NYCRR), is nondelegable. The threshold issue on this appeal is whether the condominium defendants are “owners” or “agents of owners” of the Tomchinskys’ apartment. Plaintiff claims that they are, principally because the condominium owns the land beneath the building, and, he asserts, the Board and Trump are the condominium’s agents as a result. Plaintiff analogizes the facts here to those in Gordon v Eastern Ry. Supply (82 NY2d 555 [1993]), which he calls the “seminal case” in his favor.
In Gordon, the plaintiff brought suit under the Scaffold Law (Labor Law § 240 [1]), which specifies that “[a] 11 contractors and owners and their agents” engaged in cleaning a building or structure must furnish or erect proper scaffolding, ladders and similar safety devices to protect employees in the performance of work. Gordon was allegedly injured while cleaning the exterior of a railroad car with a hand-held sand blaster. Eastern Railway Supply, Inc. owned the “sandhouse” in which the cleaning was performed as well as the real property upon which the “sandhouse” was situated. Eastern, which had leased the real property to Ebenezer, a wholly owned subsidiary, took the position that it was not liable as an owner because it did not contract to have the sand blasting work performed, and the work was not undertaken for its benefit. Eastern further pointed out that it did not own the structure being cleaned—i.e., the railroad car. We held that Eastern was an owner, resting liability upon “the fact of ownership” of the real property, and noting additionally that the property was leased to Ebenezer to be used for cleaning and repairing railroad cars so that “[t]he very presence of the [railway car] on [Eastern’s] property was the direct result of [its] actions and established a sufficient nexus for liability to attach to it as an ‘owner’ ” (82 NY2d at 560).
In this case, there was no lessor-lessee relationship between the condominium and the Tomchinskys. Rather, the Tomchinskys owned their apartment or “unit” in fee simple absolute {see Real Property Law § 339-e [16] [defining “unit owner”]; see also id. § 339-h [“Each unit owner shall be entitled to the exclusive ownership and possession of his unit” (emphasis added)]). In short, the Tomchinskys’ apartment is real property *200separate and apart from the land beneath the condominium building, and plaintiffs accident occurred while he was working in their apartment. In Gordon, by contrast, the plaintiff injured himself while working on real property owned by Eastern, on a “structure,” also owned by Eastern, placed on the property as a result of its lease with Ebenezer. And since the Tomchinskys, not the condominium, own the Tomchinskys’ apartment, the Board and Trump are not the owner’s agents within the meaning of the Labor Law.
Alternatively, plaintiff argues that the condominium was an owner for purposes of Labor Law § 241 (6) by virtue of the mandatory Alteration Agreement entered into by Mr. Tomchinsky and the Board, a position echoed by the dissent. The Agreement’s provisions, however, simply reflect the Board’s interest in making sure that the proposed renovations were carried out in a way that safeguarded the integrity of the building, other units and common areas; complied with any permitting requirements; and inconvenienced other residents as little as possible. The Agreement did not vest the Board with authority to “determine which contractors to hire, . . . control the renovation work or . . . insist that proper safety practices [be] followed” (87 AD3d at 614; see also Mangiameli v Galante, 171 AD2d 162, 164 [3d Dept 1991] [condominium association is not an owner within the meaning of Labor Law § 241 (6) where “it did not own the property upon which plaintiff was to perform his work” and there was no “allegation that the (a)ssociation had either the authority to contract with plaintiffs employer to perform the work or the right to control the work”]).7
*201It bears keeping in mind that Gordon and our other cases relied upon by plaintiff and the dissent stand for the proposition that “ownership of the premises where the accident occurred—standing alone—is not enough to impose liability under Labor Law § 241 (6) where the property owner did not contract for the work resulting in the plaintiffs injuries”; additionally, we have “insisted on some nexus between the [non-contracting] owner and the worker, whether by a lease agreement or grant of an easement, or other property interest” (Morton v State of New York, 15 NY3d 50, 56 [2010], citing Abbatiello v Lancaster Studio Assoc., 3 NY3d 46 [2004], and Scaparo v Village of Ilion, 13 NY3d 864 [2009] [internal quotation marks omitted]). In short, ownership is a “necessary condition” although “not a sufficient one” for a non-contracting party’s liability under section 241 (6) (id.), and the condominium did not own the Tomchinskys’ apartment. The Agreement between Mr. Tomchinsky and the Board does not reflect otherwise, as plaintiff and the dissent contend, or, more importantly, alter this fact.
Finally, plaintiff argues, and the dissent agrees, that, as a matter of public policy, condominiums and cooperative corporations should be treated similarly under the Labor Law because both are forms of “collective ownership.” Cooperative corporations have been held to be owners potentially liable under the Labor Law when a contractor’s employee is injured while performing construction work in an apartment within the building (see DeSabato v 674 Carroll St. Corp., 55 AD3d 656, 658-659 [2d Dept 2008]). Liability under the Labor Law as an owner, however, turns in every case on sometimes fine distinctions relating to ownership of the premises and control of the injury-producing work. And whereas condominium apartments are owned by individual unit owners (here, the Tomchinskys), a cooperative corporation owns an entire building, including the *202apartments where individual tenant-shareholders reside; the residents of these apartments own stock in the corporation, which grants them proprietary leases to occupy the space in the premises to which their shares are allocated (see generally Frisch v Bellmarc Mgt., 190 AD2d 383, 387 [1st Dept 1993] [“While some superficial aspects of condominium and cooperative ownership are similar . . . , the two forms of interest in real property are fundamentally different by design and as a matter of law”]).
Accordingly, the order of the Appellate Division should be affirmed, with costs.

. Ms. Tomchinsky did not sign the Agreement.


. The dissent rather curiously suggests that the Board was also acting as the Tomchinskys’ agent when it entered into the Agreement with Mr. Tomchinsky (see dissenting op at 202-203, 203-204)—i.e., that Mr. Tomchinsky somehow contracted with himself.


. This provision requires the furnishing of eye protection equipment to employees who are “engaged in any . . . operation which may endanger the eyes.” (Id.) YZ’s owner claims that he provided goggles, which Guryev failed to use.


. According to the condominium defendants, Supreme Court granted YZ’s motion in a separate order handed down the same day as the order appealed from.


. The Appellate Division’s order disposed of all claims by or against the condominium defendants, rendering it final as to them.


. Subsequent to the Appellate Division’s decision, Supreme Court granted *199the Tomchinskys summary judgment dismissing plaintiffs complaint as asserted against them on the basis of the one- and two-family homeowner’s exception.


. The section of the Agreement between Mr. Tomchinsky and the Board relating to his obligations prior to commencement of work required him to cause preparation of plans and specifications, generally subject to the Board’s approval. Concomitantly, he was
“responsible for assuring that (i) the Plans and Specifications and all modifications thereto and (ii) all Unit Owner’s Work shall be performed strictly in accordance with the approved Plans and Specifications, comply with all applicable laws, ordinances, orders, rules, regulations and requirements (collectively, ‘Legal Requirements’) of all governmental and quasi-governmental authorities and boards of fire underwriters having jurisdiction thereof (collectively, ‘Governmental Authorities’) [sic].”
The dissent characterizes this provision as “[p]articularly significant” in that it shows that “[t]he condominium . . . retained the power to insist upon compliance with the Industrial Code worker safety provisions, even within a *201residential unit nominally owned in fee by a different party” (dissenting op at 203). Of course, the Tomchinskys did not “nominally” own their apartment in fee. As noted previously, they owned their apartment in fee simple absolute (see Real Property Law § 339-e [16]), and were “entitled to the exclusive ownership and possession” of it (see Real Property Law § 339-h [emphasis added]). Accordingly, the Board did not possess any “power” with respect to ownership of the Tomchinskys’ apartment that it might have “retained.” Putting this aside, it is quite a leap of logic to conclude that the Board assumed responsibility for making sure the Tomchinskys’ contractor performed work in compliance with the Industrial Code by virtue of a provision relating to Mr. Tomchinsky’s responsibility to assure that this work was performed in accordance with the approved plans and specifications and legal requirements related thereto.